Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 26 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 8, and 14 have been amended.
Claims 1-20 are rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 13 August 2015 claiming benefit to Provisional Application 62/204,470.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:


Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for creating a radiation treatment plan for a given patient in part performing the steps of receiving [information] associated with a patient who is to receive radiation treatment, wherein the [information] comprises a medical history of the patient; generating a plurality of features associated with the patient based on the received [information]; providing the plurality of generated features to a prediction model to predict a treatment plan for the patient, wherein the treatment plan comprises a radiation treatment dose to be administered to the patient; searching a database of previously-administered radiation treatment plans of other patients for treatment plans that are within a threshold difference from the predicted treatment plan, each previously-administered radiation treatment plan including a treatment result; identifying a set of previously-administered radiation treatment plans from the database that are within the threshold difference from the predicted treatment plan; identifying a set of treatment results, each of which is associated with one of the set of identified treatment plans and specifies one or more results of delivering a given treatment plan to a patient; receiving a first user input providing one or more criteria via a [input device], wherein the one or more criteria include one or more features of the medical history of the patient; in response to receiving the first user input, automatically: filtering the set of identified treatment results to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive treatment and the other patients associated with the identified treatment results based in part on the one or more received criteria associated with the first user input; in response, automatically updating a [display] provided to a user to display the one or more filtered treatment results for selection by the user as acceptable treatment results in the radiation treatment plan being created for the patient. 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to 
Independent claim 8 recites a method for creating a radiation treatment plan for a given patient in part performing the steps of receiving [information] associated with a patient who is to receive radiation treatment, wherein the [information] comprises a medical history of the patient; generating a plurality of features associated with the patient based on the received [information]; providing the plurality of generated features to a prediction model to predict a treatment plan for the patient, wherein the treatment plan comprises a radiation treatment dose to be administered to the patient; searching a database of previously-administered radiation treatment plans of other patients for treatment plans that are within a threshold difference from the predicted treatment plan, each previously-administered radiation treatment plan including a treatment result; identifying a set of previously-administered radiation treatment plans from the database that are within the threshold difference from the predicted treatment plan; identifying a set of treatment results, each of which is associated with one of the set of identified treatment plans and specifies one or more results of delivering a given treatment plan to a patient; providing [an input device] to a user in a user interface the set of identified treatment results for selection by the user as acceptable treatment results in the radiation treatment plan being created for the patient; receiving a first user input providing one or more criteria via [the input device] regarding [the display] of the identified treatment results, wherein the one or more criteria including one or more features of the medical history of the patient; in response to receiving the first user input, automatically: filtering the set of identified treatment results displayed on the [display] to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive treatment and the other patients associated with the identified treatment results based in part on the one or more received criteria 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of collecting patient data, comparing the patient data to previous patients’ data, choosing a treatment based on the comparison and clinician limitations, and then returning the treatment results. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 14 recites a system for creating a radiation treatment plan for a given patient in part performing the steps of generating a plurality of features associated with the patient based on the received [information]; providing the plurality of generated features to a prediction model to predict a treatment plan for the patient, wherein the treatment plan comprises a radiation treatment dose to be administered to the patient; searching the database for treatment plans that are within a threshold difference to the predicted treatment plan, wherein each previously-administered radiation treatment plan is associated with a treatment result of the previously-administered radiation treatment plan; identifying a set of previously-administered radiation treatment plans from the database that are within the threshold difference to the predicted treatment plan; identifying a set of treatment results that are associated with the set of identified treatment plans, wherein each treatment result in the set of treatment results specifies one or more results of delivering a given treatment plan to a patient; receiving a first user input providing one or more criteria via [an input device], at least one of the one or more criteria comprising features of the medical history of the patient; in response to receiving the first user input, automatically: filtering the set of identified treatment results to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive radiation treatment and the other patients associated with the identified treatment results based in part on the one or more received 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of collecting patient data, comparing the patient data to previous patients’ data, choosing a treatment based on the comparison and clinician limitations, and then returning the treatment results. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 8, and 14 recite in response to a selection of a treatment result included in the acceptable treatment results, causing a treatment device to be configured, based on a treatment plan generated based on the selected treatment result, to deliver a treatment to the patient. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). The treatment limitation does not have a significant relationship to the judicial exception – that is it does not integrate the law of nature into a practical application. Finally, the treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.04(d)(2) for further discussion on the consideration factors for a particular treatment and prophylaxis in Step 2A Prong Two). Therefore, the claims only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) 
Claims 1, 8, and 14 recite a data. The specification defines the data as information associated with patients needing radiation treatment (Detailed Description on p. 5 ¶ 0018) – and more specifically, imaging data, patient contours, physics parameters, and prescription parameters (Detailed Description on p. 5 ¶ 0019)
The specification further defines imaging data as patient images produced by a medical imaging technology, such as computed tomography (CT), magnetic resonance imaging (MRI), X-ray, fluoroscopy, ultrasound, nuclear medicine including positron emission tomography (PET), or any other suitable medical imaging technology and can be a single or plurality of images (Detailed Description on p. 5 ¶ 0020) which are then further processed to determine the contours (Detailed Description on p. 6 ¶ 0021). The use of data, in this case to save the patient information, only recites the data as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claims 1, 8, and 14 recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 12 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 14 recites a memory. The specification does not further define the memory. However, the specification does define the non-transitory computer-readable storage medium (assumed to be analogous with a memory) as any type of media suitable for storing electronic instructions (Detailed Description p. 40 ¶ 0093). The use of a memory, in this case to store data and program code, only recites the memory as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 14 recites a computer-executable instructions. The specification does not further define the computer program instructions/program. The use of program instructions, in this case to define the system’s algorithm, only recites the computer program instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claim 14 recites a processor. The specification notes only that the processor can be one or many processors executing the computer program code (Detailed Description on p. 40 ¶ 0093). The use of a processor, in see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 8, and 14 recite a data.
Claims 1, 8, and 14 recite a user interface.
Claims 1, 8, and 14 recite a display.
Claim 14 recites a memory.
Claim 14 recites a computer-executable instructions.
Claim 14 recites a processor. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1, 8, and 14 recite in response to a selection of a treatment result included in the acceptable treatment results, causing a treatment device to be configured, based on a treatment plan generated based on the selected treatment result, to deliver a treatment to the patient. Treating a patient based on a see the Abstract for delivering a radiation treatment based a predetermined treatment plan); (2) Sayeh et al. (US Patent No 8,262,554)(see the Abstract for delivery of radiation treatment according to a predetermined plan); and (3) Mohan et al. (EP 2,605,828)(see the Background for delivery of radiation to the patient based on the determined treatment plan). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claims 2, 9, and 15 recite wherein the data further comprises one or more of the following: visual representations of an interior of the patient's body for medical purposes, a set of contours identifying a three-dimensional tumor volume and a plurality of anatomical structures located in a surrounding region of the tumor volumes, physics parameters, prescription parameters, or disease parameters. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B).
Claims 3, 10, and 16 recite wherein the one or more criteria comprise one or more of the following: available therapeutic options, a patient's ability to pay for available therapies, genetic results, digital genetics, in vitro lab results, prior treatment history, or comorbidities. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B).
wherein a treatment result represents a set of one or more adverse events, wherein each adverse event is associated with one or more of the following outcomes: a probability of level of toxicity to each identified anatomical structure or a highest probable level of toxicity to each identified anatomical structure. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B).
Claim 5, 12, and 18 recite wherein a treatment result indicates one or more of the following parameters: a probability of tumor recurrence, a type of tumor recurrence that is either a local recurrence or a distant recurrence, or a probable length of time before tumor recurrence. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B).
Claim 6 and 13 recite presenting at least one parameter corresponding to the one or more filtered treatment results, the at least one parameter comprising one or more of the following: a level of toxicity to one or more anatomical structures near to a tumor, or an efficacy of the previously-administered treatment plan. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). Additionally, the claims recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 12 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied 
Claim 7 and 20 recite receiving one or more user inputs for filtering or modifying the set of displayed treatment results. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). Additionally, the claims recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 12 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 19 recites presenting at least one parameter corresponding to the one or more filtered treatment results. Additionally, the claims recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 12 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of J. Moore et al., Automatic treatment planning implementation using a database of previously treated patients, 489 Journal of Phys. Conf. Ser. (available at: https://iopscience.iop.org/article/10.1088/1742-6596/489/1/012054)(March 24, 2014) [hereinafter Moore] in further view of Purdie et al. (EU Patent No. 3,007,771)[hereinafter Purdie]. 

As per claim 1, Zhang teaches on the following limitations of the claim: 
a method for creating a radiation treatment plan for a given patient, the method comprising is taught in the Detailed Description in column 14 lines 51-52 (teaching on a system for generating radiation treatment plans);
receiving data associated with a patient who is to receive radiation treatment
wherein the data comprises a medical history of the patient is taught in the Detailed Description in column 15 line 31 (teaching on the database containing patient treatment history);
generating a plurality of features associated with the patient based on the received data is taught in the Claims in column 52 lines 62-64, in the Detailed Description in column 12 lines 16-19, column 18 lines 12-15, column 13 lines 43-46 and 49-51, and column 22 lines 28-30 (teaching on, from the input data, generating features associated with the patient including contours and tumor volumes);
providing the plurality of generated features to a prediction model to predict a treatment plan for the patient is taught in the Claims in column 54 lines	 58-59 (teaching on the system receiving tumor position information for the patient to determine an initial treatment plan);
wherein the treatment plan comprises a radiation treatment dose to be administered to the patient is taught in the Claims in column 54 lines 60-61 (teaching on the system selecting, based on the retrieved patient information, an initial treatment beam positions and dosages);
each previously-administered radiation treatment plan including a treatment result is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past patient results stored in the expert database to a particular treatment plan to assist physicians in selecting the best fit protocol from the automated selection);
identifying a set of previously-administered radiation treatment plans from the database that are within the threshold difference from the predicted treatment plan is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 
identifying a set of treatment results, each of which is associated with one of the set of identified treatment plans is taught in the Summary of the Invention in column 5 lines 28-31 and in the Detailed Description in column 22 lines 35-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met - the threshold is considered analogous to desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest);
and specifies one or more treatment results of delivering a given treatment is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
receiving a first user input providing one or more criteria in a user interface is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, col 16 lines 45-54, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database wherein the user can provide an input into a user interface for determining the current patient's treatment recommendations);
in response to receiving the first user input, automatically is taught in the Detailed Description in col 16 lines 45-54, col 19 lines 20-29, and column 29 lines 7-8 (teaching upon 
filtering the set of identified treatment results to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive treatment and the other patients associated with the identified treatment results based in part on the one or more received criteria associated with the first user input is taught in the Detailed Description in column 15 lines 29-34 , column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan based on received current patient data); 
in response, automatically updating a display provided to a user via the user interface to display the one or more filtered treatment results for selection by the user as acceptable treatment results in the radiation treatment plan being created for the patient is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device); -AND-
in response to a selection of a treatment result included in the acceptable treatment results, causing a treatment device to be configured, based on a treatment plan generated based on the selected treatment result, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following limitation of Claim 1. Moore, however, does teach the following: 
searching a database of previously-administered radiation treatment plans of other patients for treatment plans that are within a threshold difference from the predicted treatment plan is taught in the Methods in § 2.2 Plan generation and naming Consistency on p. 3 ¶ 2 (teaching on generating a basic plan then searching a database of previous patients that are considered "harder to plan" than the current patient - the planning challenge associated with the patient is considered the threshold difference used here for comparison).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang to include searching the database of previous treatment plans after creating an initial plan as taught by Moore with the motivation of first making “patient specific structures and designing a dose distribution which meets [specific] clinical objectives” then using the “database in treatment planning [to improve] plan quality by suggesting the lowest known achievable dose from prior patients whose Organs at Risk (OARs) are closer to the target volumes, which are harder to spare” which “improves safety by indicating plans that do not meet the objectives met by prior similar patients” (Moore in § I. Introduction on p. 1 ¶ 1).
The combination of Zhang and Moore fails to teach the following limitation of Claim 1. Purdie, however, does teach the following:
wherein the one or more criteria include one or more features of the medical history of the patient is taught in the Detailed Description on p. 6 ¶ 0038 (teaching on radiation treatment planning taking into account patient history information).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang and Moore to include receiving patient history information for treatment refinement of Purdie with the motivation of optimizing the treatment planning algorithm to be “based on features of the image, elements, patient history, treatment intent, etc., or any combination thereof, [so that] the algorithm [may] then establish[] a correspondence (or matching) 
As per claim 2, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. Zhang also discloses the following: 
the method of claim 1, wherein the data further comprises one or more of the following: visual representations of an interior of the patient’s body for medical purposes is taught in the Detailed Description in column 18 lines 12-15 (teaching on the plans being evaluated based on viewing patient's anatomical images with superimposed contours);
a set of contours identifying a three-dimensional tumor volume and a plurality of anatomical structures located in a surrounding region of the tumor volumes is taught in the Detailed Description in column 12 lines 16-19, column 18 lines 12-15, column 13 lines 43-46 and 49-51, and column 22 lines 28-30 (teaching on determining the isodose contours and principal tumor volume/primary treatment volume for prospective plans);
physics parameters is taught in the Claim at column 52 lines 64-65 (teaching on setting the radiation beam angles for the patient based on the tumor position);
prescription parameters is taught in the Brief Description of the Drawings in column 10 lines 22-26 (teaching on the AutoPlan system having multiple beam number settings as an input value for generating the treatment options); -AND-
or disease parameters is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 3, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. Zhang also discloses the following: 
the method of claim 1, wherein the one or more criteria comprise one or more of the following: available therapeutic options, a patient’s ability to pay for available therapies, genetic results, digital genetics, in vitro lab results, prior treatment history, or comorbidities is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 4, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. Zhang also discloses the following: 
the method of claim 1, wherein a treatment result represents a set of one or more adverse events is taught in the Detailed Description in column 27 lines 4-15 (teaching on the initial objective functions and applying dose constraints to the organ-at-risk (OAR) to optimize the OAR - it is assumed that OAR sparing is synonymous with "excluding an adverse event"); -AND-
wherein each adverse event is associated with one or more of the following outcomes: a probability of level of toxicity to each identified anatomical structure and a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 27 lines 4-15 and lines 54-59 (teaching on the system utilizing a predetermined threshold for the minimum dosage required to adequately treat the patient while optimizing organ at risk sparing (and thus limiting the likelihood of an adverse event)).
As per claim 6, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. Zhang also discloses the following: 
the method of claim 1, further comprising: presenting, by the user interface, at least one parameter corresponding to the one or more filtered treatment results is taught in the 
the at least one parameter comprising one or more of the following: a level of toxicity to one or more anatomical structures near to a tumor, or an efficacy of the previously-administered treatment plan is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs (measured in radiation absorption - centigray (cGy))).
As per claim 7, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. Zhang also discloses the following: 
the method of claim 1, further comprising: receiving, via the user interface, one or more user inputs for filtering or modifying the set of displayed treatment results is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, column 30 lines 46-52, column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system first setting treatment objectives, determining the starting parameters, and setting predetermined thresholds for the objectives via a user interface with a display).

As per claim 8, Zhang teaches on the following limitations of the claim: 
a method for creating a radiation treatment plan for a given patient, the method comprising
receiving data associated with a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
wherein the data comprises a medical history of the patient is taught in the Detailed Description in column 15 line 31 (teaching on the database containing patient treatment history);
generating a plurality of features associated with the patient based on the received data is taught in the Claims in column 52 lines 62-64, in the Detailed Description in column 12 lines 16-19, column 18 lines 12-15, column 13 lines 43-46 and 49-51, and column 22 lines 28-30 (teaching on, from the input data, generating features associated with the patient including contours and tumor volumes);
providing the plurality of generated features to a prediction model to predict a treatment plan for the patient is taught in the Claims in column 54 lines 58-59 (teaching on the system receiving tumor position information for the patient to determine an initial treatment plan);
wherein the treatment plan comprises a radiation treatment dose to be administered to the patient is taught in the Claims in column 54 lines 60-61 (teaching on the system selecting, based on the retrieved patient information, an initial treatment beam positions and dosages);
each previously-administered radiation treatment plan including a treatment result
identifying a set of treatment results, each of which is associated with one of the set of identified treatment plans is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold);
and specifies one or more treatment results of delivering a given treatment is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
providing for display to a user in a user interface the set of identified treatment results for selection by the user as acceptable treatment results in the radiation treatment plan being created for the patient is taught in the Summary of the Invention in column 5 lines 28-31 and in the Detailed Description in column 22 lines 35-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met - the threshold is considered analogous to desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest);
receiving a first user input providing one or more criteria via the user interface regarding the display of the identified treatment results is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, col 16 lines 45-54, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database 
in response to receiving the first user input, automatically is taught in the Detailed Description in col 16 lines 45-54, col 19 lines 20-29, and column 29 lines 7-8 (teaching upon receipt of objective function parameter input from a user, filtering the set of identified treatment results of the planning system);
filtering the set of identified treatment results displayed on the user interface to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive treatment and the other patients associated with the identified treatment results based in part on the one or more received criteria associated with the first user input is taught in the Detailed Description in column 15 lines 29-34 , column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan based on received current patient data); 
in response, automatically updating the user interface to display the set of filtered treatment results; and is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device); -AND-
in response to a selection of a treatment result included in the acceptable treatment results, causing a treatment device to be configured, based on a treatment plan generated based on the selected treatment result, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 
Zhang fails to teach the following limitation of Claim 8. Moore, however, does teach the following: 
searching a database of previously-administered radiation treatment plans of other patients for treatment plans that are within a threshold difference from the predicted treatment plan is taught in the Methods in § 2.2 Plan generation and naming Consistency on p. 3 ¶ 2 (teaching on generating a basic plan then searching a database of previous patients that are considered "harder to plan" than the current patient - the planning challenge associated with the patient is considered the threshold difference used here for comparison).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang to include searching the database of previous treatment plans after creating an initial plan as taught by Moore with the motivation of first making “patient specific structures and designing a dose distribution which meets [specific] clinical objectives” then using the “database in treatment planning [to improve] plan quality by suggesting the lowest known achievable dose from prior patients whose Organs at Risk (OARs) are closer to the target volumes, which are harder to spare” which “improves safety by indicating plans that do not meet the objectives met by prior similar patients” (Moore in § I. Introduction on p. 1 ¶ 1).
The combination of Zhang and Moore fails to teach the following limitation of Claim 8. Purdie, however, does teach the following:
wherein the one or more criteria include one or more features of the medical history of the patient is taught in the Detailed Description on p. 6 ¶ 0038 (teaching on radiation treatment planning taking into account patient history information).

As per claim 9, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 8. Zhang also discloses the following: 
the method of claim 8, wherein the data further comprises one or more of the following: visual representations of an interior of the patient’s body for medical purposes is taught in the Detailed Description in column 18 lines 12-15 (teaching on the plans being evaluated based on viewing patient's anatomical images with superimposed contours);
a set of contours identifying a three-dimensional tumor volume and a plurality of anatomical structures located in a surrounding region of the tumor volumes is taught in the Detailed Description in column 12 lines 16-19, column 18 lines 12-15, column 13 lines 43-46 and 49-51, and column 22 lines 28-30 (teaching on determining the isodose contours and principal tumor volume/primary treatment volume for prospective plans);
 physics parameters is taught in the Claim at column 52 lines 64-65 (teaching on setting the radiation beam angles for the patient based on the tumor position);
prescription parameters
or disease parameters is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 10, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 8. Zhang also discloses the following: 
the method of claim 8, wherein the one or more criteria comprise one or more of the following: available therapeutic options, a patient’s ability to pay for available therapies, genetic results, digital genetics, in vitro lab results, prior treatment history, or comorbidities is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 11, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 8. Zhang also discloses the following: 
the method of claim 8, wherein a treatment result represents a set of one or more adverse events is taught in the Detailed Description in column 27 lines 4-15 (teaching on the initial objective functions and applying dose constraints to the organ-at-risk (OAR) to optimize the OAR - it is assumed that OAR sparing is synonymous with "excluding an adverse event"); -AND-
wherein each adverse event is associated with one or more of the following outcomes: a probability of level of toxicity to each identified anatomical structure or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 27 lines 4-15 and lines 54-59 (teaching on the system utilizing a predetermined 
As per claim 13, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 8. Zhang also discloses the following: 
the method of claim 8, further comprising: presenting, by the user interface, at least one parameter corresponding to the one or more filtered treatment results, the at least one parameter comprising one or more of the following is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); -AND-
a level of toxicity to one or more anatomical structures near to a tumor, or an efficacy of the previously-administered treatment plan is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs (measured in radiation absorption - centigray (cGy))).

As per claim 14, Zhang teaches on the following limitations of the claim: 
a system for creating a radiation treatment plan for a given patient, the system comprising is taught in the Detailed Description in column 14 lines 51-52 (teaching on a system for generating radiation treatment plans);
a database of previously-administered radiation treatment plans of other patients for treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system 
memory that stores computer-executable instructions; and is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with memory and program instructions for generating radiation treatment plans);
at least one processor configured to execute the computer-executable instructions, which, when executed, cause the at least one processor to perform operations comprising is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage, program instructions, and a processor);
receiving data associated with a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
wherein the data comprises a medical history of the patient is taught in the Detailed Description in column 15 line 31 (teaching on the database containing patient treatment history);
generating a plurality of features associated with the patient based on the received data is taught in the Claims in column 52 lines 62-64, in the Detailed Description in column 12 lines 16-19, column 18 lines 12-15, column 13 lines 43-46 and 49-51, and column 22 lines 28-30 (teaching on, from the input data, generating features associated with the patient including contours and tumor volumes);
providing the plurality of generated features to a prediction model to predict a treatment plan for the patient is taught in the Claims in column 54 lines 58-59 (teaching on the system 
wherein the treatment plan comprises a radiation treatment dose to be administered to the patient is taught in the Claims in column 54 lines 60-61 (teaching on the system selecting, based on the retrieved patient information, an initial treatment beam positions and dosages);
wherein each previously-administered radiation treatment plan is associated with a treatment result of the previously-administered radiation treatment plan is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past patient results stored in the expert database to a particular treatment plan to assist physicians in selecting the best fit protocol from the automated selection);
identifying a set of previously-administered radiation treatment plans from the database that are within the threshold difference to the predicted treatment plan is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold);
wherein each treatment result in the set of treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment 
receiving a first user input providing one or more criteria via a user interface is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, col 16 lines 45-54, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database wherein the user can provide an input into a user interface for determining the current patient's treatment recommendations);
in response to receiving the first user input, automatically is taught in the Detailed Description in col 16 lines 45-54, col 19 lines 20-29, and column 29 lines 7-8 (teaching upon receipt of objective function parameter input from a user, filtering the set of identified treatment results of the planning system);
filtering the set of identified treatment results to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient who is to receive radiation treatment and the other patients associated with the identified treatment results based in part on the one or more received criteria associated with the first user input is taught in the Detailed Description in column 15 lines 29-34 , column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan based on received current patient data); 
in response, automatically updating a display provided to a user via the user interface to display the one or more filtered treatment results for selection by the user as acceptable treatment results in the radiation treatment plan being created for the patient; and is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference 
in response to a selection of a treatment result included in the acceptable treatment results, causing a treatment device to be configured, based on a treatment plan generated based on the selected treatment result, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following limitation of Claim 14. Moore, however, does teach the following: 
searching the database for treatment plans that are within a threshold difference to the predicted treatment plan is taught in the Methods in § 2.2 Plan generation and naming Consistency on p. 3 ¶ 2 (teaching on generating a basic plan then searching a database of previous patients that are considered "harder to plan" than the current patient - the planning challenge associated with the patient is considered the threshold difference used here for comparison).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang to include searching the database of previous treatment plans after creating an initial plan as taught by Moore with the motivation of first making “patient specific structures and designing a dose distribution which meets [specific] clinical objectives” then using the “database in treatment planning [to improve] plan quality by suggesting the lowest known achievable dose from prior patients whose Organs at Risk (OARs) are closer to the target volumes, which are harder to spare” which “improves safety by indicating plans that do not meet the objectives met by prior similar patients” (Moore in § I. Introduction on p. 1 ¶ 1).
combination of Zhang and Moore fails to teach the following limitation of Claim 14. Purdie, however, does teach the following:
at least one of the one or more criteria comprising features of the medical history of the patient is taught in the Detailed Description on p. 6 ¶ 0038 (teaching on radiation treatment planning taking into account patient history information).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang and Moore to include receiving patient history information for treatment refinement of Purdie with the motivation of optimizing the treatment planning algorithm to be “based on features of the image, elements, patient history, treatment intent, etc., or any combination thereof, [so that] the algorithm [may] then establish[] a correspondence (or matching) between elements in the input and elements in the database” (Purdie in the Detailed Description on p. 17 ¶ 0171).
As per claim 15, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. Zhang also discloses the following: 
the system of claim 14, wherein the data further comprises one or more of the following: visual representations of an interior of the patient’s body for medical purposes is taught in the Detailed Description in column 18 lines 12-15 (teaching on the plans being evaluated based on viewing patient's anatomical images with superimposed contours);
a set of contours identifying a three-dimensional tumor volume and a plurality of anatomical structures located in a surrounding region of the tumor volumes
physics parameters is taught in the Claim at column 52 lines 64-65 (teaching on setting the radiation beam angles for the patient based on the tumor position);
prescription parameters is taught in the Brief Description of the Drawings in column 10 lines 22-26 (teaching on the AutoPlan system having multiple beam number settings as an input value for generating the treatment options); -AND-
or disease parameters is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 16, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. Zhang also discloses the following: 
the system of claim 14, wherein the one or more criteria comprise one or more of the following: available therapeutic options, a patient’s ability to pay for available therapies, genetic results, digital genetics, in vitro lab results, prior treatment history, or comorbidities is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
As per claim 17, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. Zhang also discloses the following: 
the system of claim 14, wherein a treatment result represents a set of one or more adverse events is taught in the Detailed Description in column 27 lines 4-15 (teaching on the initial objective functions and applying dose constraints to the organ-at-risk (OAR) to optimize 
wherein each adverse event is associated with one or more of the following outcomes: a probability of level of toxicity to each identified anatomical structure or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 27 lines 4-15 and lines 54-59 (teaching on the system utilizing a predetermined threshold for the minimum dosage required to adequately treat the patient while optimizing organ at risk sparing (and thus limiting the likelihood of an adverse event)).
As per claim 19, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. Zhang also discloses the following: 
the system of claim 14, the computer-executable instructions further comprising: presenting, by the user interface, at least one parameter corresponding to the one or more filtered treatment results is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).
As per claim 20, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. Zhang also discloses the following: 
the system of claim 14, the computer-executable instructions further comprising: receiving, via the user interface, one or more user inputs for filtering or modifying the set of displayed treatment results is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, column 30 lines 46-52, column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system first setting treatment objectives, determining the starting .
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of J. Moore et al., Automatic treatment planning implementation using a database of previously treated patients, 489 JOURNAL OF PHYS. CONF. SER. (available at: https://iopscience.iop.org/article/10.1088/1742-6596/489/1/012054)(March 24, 2014) [hereinafter Moore] in further view of Purdie et al. (EU Patent No. 3,007,771)[hereinafter Purdie] in further view of Zaider and Hanin, Tumor control probability in radiation treatment, 38(2) Med. Phys. 574-583 (Jan. 7, 2011)[hereinafter Zaider].
As per claim 5, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 1. The combination of Zhang, Moore, and Purdie fails to teach the following limitation of claim 5. Zaider, however, does teach the following: 
the method of claim 1, wherein a treatment result indicates one or more of the following parameters: a probability of tumor recurrence, a type of tumor recurrence that is either a local recurrence or a distant recurrence, and a probable length of time before tumor recurrence is taught in the § II. The Distribution of Tumor Recurrence on p. 575-576 and in § I. Introduction on p. 575 (teaching on measuring the primary tumor recurrence, metastatic relapse (considered synonymous with "distant recurrence") and time until recurrence based on, in part, the dosage or temporal pattern of radiation dose delivery).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang, Moore, and Purdie to include recurrence prediction as taught by Zaider with the motivation of providing the “patients undergoing radiation therapy (and their physicians alike) … with the probability of cure (long-term recurrence-free survival, meaning the absence of a detectable or symptomatic tumor)” (Zaider in § Abstract on p. 1 ¶ 1).

As per claim 12, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 8. The combination of Zhang, Moore, and Purdie fails to teach the following limitation of claim 12. Zaider, however, does teach the following: 
the method of claim 8, wherein a treatment result indicates one or more of the following: a probability of tumor recurrence, a type of tumor recurrence that is either a local recurrence or a distant recurrence, and a probable length of time before tumor recurrence is taught in the § II. The Distribution of Tumor Recurrence on p. 575-576 and in § I. Introduction on p. 575 (teaching on measuring the primary tumor recurrence, metastatic relapse (considered synonymous with "distant recurrence") and time until recurrence based on, in part, the dosage or temporal pattern of radiation dose delivery).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang, Moore, and Purdie to include recurrence prediction as taught by Zaider with the motivation of providing the “patients undergoing radiation therapy (and their physicians alike) … with the probability of cure (long-term recurrence-free survival, meaning the absence of a detectable or symptomatic tumor)” (Zaider in § Abstract on p. 1 ¶ 1).
As per claim 18, the combination of Zhang, Moore, and Purdie discloses all of the limitations of claim 14. The combination of Zhang, Moore, and Purdie fails to teach the following limitation of claim 18. Zaider, however, does teach the following: 
the system of claim 14, wherein a treatment result indicates one or more of the following: a probability of tumor recurrence, a type of tumor recurrence that is either a local recurrence or a distant recurrence, and a probable length of time before tumor recurrence is taught in the § II. The Distribution of Tumor Recurrence on p. 575-576 and in § I. Introduction on p. 575 (teaching on measuring the primary tumor recurrence, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang, Moore, and Purdie to include recurrence prediction as taught by Zaider with the motivation of providing the “patients undergoing radiation therapy (and their physicians alike) … with the probability of cure (long-term recurrence-free survival, meaning the absence of a detectable or symptomatic tumor)” (Zaider in § Abstract on p. 1 ¶ 1).

Response to Arguments
Applicant's arguments filed 26 October 2020 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments center around the newly added limitation of causing a treatment device to be configures to deliver a treatment to a patient based on a generated treatment plan. As analyzed above, Applicant is correct; the limitation is not a mental process and cannot be reasonable considered a part of the abstract idea. Therefore, the treatment step is considered as an additional element under Step 2A Prong 2 and Step 2B. When considering if a particular treatment and prophylaxis is considered a practical application under Step 2A Prong Two, Examiner considered the factors presented in MPEP § 2106.04(d)(2). 
Factor A. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). Here, the treatment delivered is not specified. The only limitation regarding the type of treatment receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment. The determined treatment that is delivered is never specifically radiation, and the treatment device is never automatically started (only configured to deliver a treatment). Finally, the delivery of the treatment from 
Factor B. The treatment limitation does not have a significant relationship to the judicial exception – that is it does not integrate the law of nature into a practical application. As stated above, because the delivered treatment type is not defined, any possible treatment could not reasonably be considered known in the art as a treatment for any tumor.  
Factor C. The treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.05(g))). The administering step of the radiation treatment according to a generated treatment plan is well known, nominally related to the inventive concept of creating the treatment plan, and amount to necessary data output similar to that of In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016). The step does not add a meaningful limitation to the process of determining a treatment plan for a patient.
Therefore, the claims only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Applicant then argues that the step of receiving a user input via the user interface providing one or more criteria including one or more features of the medical history of the patient and in response automatically filtering the set of identified treatment results to generate one or more filtered treatment results by determining a similarity, within a threshold difference, between the patient and past patients should be considered under Step 2B. While the user interface for receiving and displaying the data is considered an additional element, the steps of providing patient history information and presenting a modified set of recommended treatment results generated based on the patient history are a part of the abstract idea and see MPEP § 2106.05(d)). 
Finally, the results of the analysis under Step 2A and 2B, Examiner does not consider eligibility to be self-evident (see MPEP § 2016(a))  - the claims do not clearly not seek to tie up any judicial exception such that others cannot practice it. Therefore, Examiner finds Applicant’s arguments regarding the 35 USC 101 rejection unpersuasive. 

Applicant's arguments filed 26 October 2020 with respect to 35 USC § 103 have been fully considered but they are not persuasive. First, Applicant asserts that Zhang fails to teach on disclosing the one or more treatment results of delivering a given treatment plant to the patient. Examiner disagrees. As noted above, in the Detailed Description in column 27 lines 4-39, Zhang teaches on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results. Examiner does not find Applicant’s argument that the treatment result is not analogous to the compromise between harming organ's at risk verses successful treatment of the target organ persuasive. 
Applicant then asserts that neither reference suggests receiving a user input via the user interface providing patient history, and presenting in the user interface, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour. Applicant asserts that Zhang discloses only the idea of modifying the contour and not presenting an updated user interface display - Purdie would have to disclose providing the patient medical history input for consideration by the system, and then displaying, in real-time, a modified set of treatment of results that is based on this history. Examiner disagrees. In response to applicant's argument that neither references suggest the combination of the limitations as a whole, the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3686